GOSHORN, Judge,
dissenting.
I respectfully dissent. This is a dissolution of a twenty-seven year marriage. The evidence is clear there is great disparity in the earning capacity of the parties. The wife has a history of various significant emotional and physical problems, while the forty-nine year old husband is in good mental and physical health. In my view, under the facts of this case, it was an abuse of discretion to fail to award the wife permanent alimony. Harrison v. Harrison, 540 So.2d 230 (Fla. 1st DCA 1989); Sharpe v. Sharpe, 267 So.2d 665 (Fla. 1st DCA 1972).
I would reverse.